
	

115 HR 5597 RH: Desert Tortoise Habitat Conservation Plan Expansion Act, Washington County, Utah
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 693
		115th CONGRESS2d Session
		H. R. 5597
		[Report No. 115–896]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2018
			Mr. Stewart introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			August 10, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 24, 2018
		
		
			
		
		A BILL
		To provide for the expansion of the Desert Tortoise Habitat Conservation Plan, Washington County,
			 Utah.
	
	
 1.Short titleThis Act may be cited as the Desert Tortoise Habitat Conservation Plan Expansion Act, Washington County, Utah. 2.DefinitionsIn this Act:
 (1)Beaver dam wash national conservation areaThe term Beaver Dam Wash National Conservation Area means the Beaver Dam Wash National Conservation Area as established by the Omnibus Public Lands Management Act of 2009 (Public Law 111–11).
 (2)Desert tortoise habitat conservation planThe term Desert Tortoise Habitat Conservation Plan, Washington County, Utah means the Washington County Habitat Conservation Plan signed February 23, 1996, by the United States Fish and Wildlife Service, Bureau of Land Management, the State of Utah, Washington County, Utah, and Ivins City, Utah.
 (3)Red Cliffs National Conservation AreaThe term Red Cliffs National Conservation Area means the Red Cliffs National Conservation Area as established by the Omnibus Public Lands Management Act of 2009 (Public Law 111–11).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)Unit of local governmentThe term unit of local government means Washington County, St. George City, and other political subdivisions of the State of Utah, including municipalities of the State of Utah within the geographical boundaries of Washington County with authority over local planning and zoning and the Washington County Water Conservancy District.
 (6)UtilityThe term utility means existing or new sites, rights-of-way, permits, grants, infrastructure, edifices, facilities, and any other components that provide public services including, but not limited to, water, electricity, gas, sewage, and communications.
 (7)Utility development protocolsThe term utility development protocols means the Red Cliffs Desert Reserve Development Protocols for Projects agreement approved by Washington County, Bureau of Land Management, and United States Fish and Wildlife Service for the construction, operation, maintenance, and replacement of utilities within the Red Cliffs Desert Reserve and/or Incidental Take Areas dated August 1, 2006, as amended.
			3.Amendment and renewal of the Desert Tortoise Habitat Conservation Plan, Washington County, Utah
 (a)In generalUpon receipt from Washington County, Utah, of a proposal to amend and renew the Desert Tortoise Habitat Conservation Plan, Washington County, Utah that includes an additional 6,865 acre desert tortoise reserve zone named the Red Cliffs Desert Reserve, Zone 6, as generally depicted on a map entitled Red Cliffs Desert Reserve, Zone 6 and dated February 23, 2018, the Secretary shall, after coordination with units of local government and in accordance with the provisions of this Act and with applicable laws, approve such amendment and renew such plan and the permit under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that was issued for such plan, for a period of 25 years.
			(b)Map and legal description
 (1)As soon as practical after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an official map and legal description of the parcel described in subsection (a).
 (2)The map and legal description submitted under this paragraph shall have the same force and effect as if included in this Act, except that the Secretary may make minor modifications of any clerical or typographical errors in the map or the legal description.
 (3)A copy of the map and the legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
 (c)Management of Red Cliffs Desert Reserve, Zone 6Management of the Red Cliffs Desert Reserve, Zone 6 shall be facilitated by Washington County as part of and in conformity with the provisions of the Desert Tortoise Habitat Conservation Plan, Washington County, Utah.
			(d)Management of Federal lands
 (1)In generalThe Secretary shall manage Federal lands within Zone 6 of the Desert Tortoise Habitat Conservation Plan, Washington County, Utah, in a manner consistent with the purposes of the Red Cliffs Desert Tortoise Reserve and to enhance the natural values of such lands, including wildlife habitat, and recreational, cultural, educational, and scientific values of such lands.
 (2)Acquisition of non-Federal landThe Secretary, at the request of the owner of the non-Federal lands located in the Beaver Dam Wash National Conservation Area, the Red Cliffs National Conservation Area, and the Red Cliffs Desert Reserve, Zone 6, shall seek to acquire through exchange under the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4137 et seq.) or by purchase or donation, those non-Federal lands as soon as practicable.
				(e)Amendment of St. George Field Office Resource Management Plan
 (1)In generalThe Secretary, in consultation with units of local government including Washington County, shall amend the St. George Field Office Resource Management Plan to provide for management of Federal lands within the Red Cliffs Desert Reserve, Zone 6 area.
 (2)Amendment requirementsThe amendment shall include— (A)management of species in accordance with the Desert Tortoise Habitat Conservation Plan, Washington County, Utah;
 (B)the utility development protocols as outlined for the Red Cliffs Desert Reserve and/or Incidental Take Areas dated August 1, 2006, as amended; and
 (C)management of recreational activities in conformance with the Desert Tortoise Habitat Conservation Plan, Washington County, Utah for other zones in the Red Cliffs Desert Reserve including rock climbing, organized events, hiking, biking, horseback riding, and off-highway vehicle use on designated trails and roads.
 (f)Provision of mitigation creditsThe Secretary shall manage the Red Cliffs Desert Reserve, Zone 6 as a land bank to provide mitigation credits for future disturbances of the Red Cliffs Desert Reserve, including utility disturbances and the construction of the Northern Transportation Corridor identified in section 5.
 (g)Mitigation credits in renewed take permitIn the permit extended under subsection (a), the Secretary shall credit Washington County as follows:
 (1)Washington County shall receive mitigation credit for the tortoises protected on non-Federal lands in Zone 6; and
 (2)Washington County shall receive mitigation credit, in yearly installments, for those tortoises successfully translocated and surviving, based on survivorship and juvenile recruitment estimates as determined by the United States Fish and Wildlife Service.
 (h)Adoption of amendmentThe Secretary shall adopt the amendment to the St. George Field Office Resource Management Plan within two years after receipt of Washington County’s proposal to amend and renew the Habitat Conservation Plan including the Red Cliffs Desert Reserve, Zone 6.
 (i)Habitat conservation plan not otherwise affectedExcept as provided in this section, nothing in this Act otherwise limits, alters, modifies, or amends the Desert Tortoise Habitat Conservation Plan, Washington County, Utah.
 4.Adjustment to resource management plans and conservation areasNot later than one year after the date of enactment of this Act, the Secretary shall amend the resource management plans for the Beaver Dam Wash National Conservation Area, the Red Cliffs National Conservation Area, and the St. George Field Office Resource Management Plan—
 (1)in accordance with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9));
 (2)in coordination and cooperation with units of local government in the State of Utah including Washington County, St. George City, and other political subdivisions, including municipalities of the State of Utah within the geographical boundaries of Washington County with authority over local planning and zoning, and the Washington County Water Conservancy District; and
 (3)consistent with the provisions of this Act. 5.Red Cliffs National Conservation Area (a)Boundaries and public access (1)In generalThe Red Cliffs National Conservation Area shall consist of approximately 45,000 acres of public and non-Federal land in Washington County, Utah, identified on the Red Cliffs National Conservation Area Management Map dated February 23, 2018.
				(2)Map and legal description
 (A)As soon as practical after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an official map and legal description of the parcel described in paragraph (1).
 (B)The map and legal description submitted under this paragraph shall have the same force and effect as if included in this Act, except that the Secretary may make minor modifications of any clerical or typographical errors in the map or the legal description.
 (C)A copy of the map and the legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
 (b)Preservation of Existing Utility CorridorThe Secretary shall recognize on federally managed lands a 150-foot-wide transportation utility corridor in each direction from the centerline of SR 18 through the Red Cliffs National Conservation Area.
 (c)Utility development protocols for habitat conservation planThe Secretary shall adhere to the Utility Development Protocols dated August 1, 2006, as amended, within the Red Cliffs National Conservation Area and/or Incidental Take Area as the suitable mechanism for new and existing utility management within the Red Cliffs National Conservation Area.
 (d)Water rights associated with acquired land and interests for red cliffs national conservation areaThe Secretary may only acquire water rights in the Red Cliffs National Conservation Area if permitted by State law, to ensure adequate management of the designated areas for campgrounds, visitor facilities, and for other recreational uses.
 (e)Northern transportation and utility corridorThe Secretary of the Interior shall grant to the State of Utah or to one or more units of local government a 300 foot wide right-of-way for the northern transportation and utility route pursuant to section 1977(b)(2)(A) of Public Law 111–11 identified on the Red Cliffs National Conservation Area Management Map dated February 23, 2018.
			6.Beaver Dam Wash National Conservation Area
 (a)Preservation of Existing Utility Corridor—The Secretary shall recognize on federally managed lands a 150-foot-wide transportation and utility corridor in each direction from the centerline of old US 91 through the Beaver Dam Wash National Conservation Area.
			(b)Water rights associated with acquired land and interests for beaver dam wash national conservation
 areaThe Secretary may only acquire water rights in the Beaver Dam Wash National Conservation Area if permitted by State law, to ensure adequate management of the designated areas for campgrounds, visitor facilities, and for other recreational uses.
 (c)Utility development protocolsThe Secretary shall adopt utility development protocols for the construction, operation, maintenance, and replacement of utilities within the Beaver Dam Wash National Conservation Area that are no more restrictive than the Red Cliffs Desert Reserve Utility Development Protocols dated August 1, 2006, as amended. The Beaver Dam Wash Utility Development Protocols shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including the identification and consideration of potential impacts to fish and wildlife resources and habitat.
 (d)Preservation of Existing Utilities and Grazing PermitsAccess to utilities and grazing permits and maintenance of utilities that are located in Beaver Dam National Wash National Conservation Area, shall be preserved.
			
	
		August 10, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
